Title: General Orders, 31 July 1780
From: Washington, George
To: 


					
						Head Quarters Peekskill [N.Y.] Monday July 31st 1780
						
							Parole Resolution. 
							 Countersigns Successfull CampaignWatchword, Dispatch
						
					
					The Army is instantly to disencumber itself of all its baggage and one half the Tents of both Officers and Privates to be stored at Westpoint leaving a noncommissioned officer of each regiment to take care of them.
					A Field Return by Brigades to be made this evening at seven o clock to the Adjutant General specifying the number of men fit for Action—the number of Arms with Bayonets the number without bayonets the number of Cartouch boxes the Quantity of Ammunition and the deficiencies of these several Articles.
					All detachments and out guards to be called in and the Baggage Guards which move with the Army to be reduced to a noncommissioned officer and eight men per Brigade.
					The Troops are to be immediately completed to forty rounds ⅌ man.
					All the Artificers are to be collected and held in readiness to march with their Chests of Tools and a return to be immediately made to the Quarter master Genl of the Number—of their respective occupations—and of the departments to which they belong.
					All the intrenching Tools to be collected and delivered to the order of Lieutenant Colonel Gouvion of the corps of Engineers.
					
					A number of Arms being arrived at King’s ferry an immediate Application is to be made for deficiencies and the Arms without Bayonets are to be exchanged for the remainder in proportion to the Wants of the several regiments.
					If there are any Cartouch boxes at the Park they are also to be delivered—Returns are to be made for these Articles to General Knox who will give the necessary orders.
					The General officers and Commandants of regiments are requested to be at Head Quarters this evening at eight o clock.
					Each division to furnish Guards for its own security.
				